Title: To James Madison from Tench Coxe, 30 June 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
June 30, 1807.

In the present serious posture of affairs, it has appeared to me that the state of the public mind upon the subject of impressments requires attention.  The republicans are not aware of the strong ground which the government have taken in those discussions, the importance of which is greatly enhanced by their having been exhausted before the affair of the Chesapeake and Leopard.  The federalists have not dismissed their prejudices on this subject, for decent men among them have expressed, as late as this day, their opinions, that the British were correct in the doctrine that they have a right to take their subjects wherever they find them.  Under these circumstances, I have been unable to resist the strong inducements to republish an edition of your letter to Mr. Monroe of Jany. 1804, which it is my intention to introduce into all the commercial institutions in the United States, and into other places where men are found able to take and to diffuse its sound and important contents.  I had used your printed office copy in a republication in a democratic paper, and therefore I am obliged to republish from that, but I am satisfied there are no material errors.  You shall see a few copies, which I have been obliged to have in a cheap form in order to increase the number.  It is of the utmost consequence that the great body of our countrymen should see that Great Britain is in the wrong: nor is it of little importance, that the British nation should be made to perceive the same thing.  We have an uncommon facility in reaching their minds as to the grounds of the misunderstanding, by the community of language, and the frequent communications, which will take place till the matter blows over, or till exclusion from our trade, or the appeal to arms shall return the British from our states to their own country.
Tho the want of acquaintance with the Law of nations and confounding municipal with general law occasion most federal merchants and persons not of the Law, to think the English right in regard to their pretension to take their subjects any where, yet no person scarcely speaks or writes against the conduct of the government in regard to impressments.  They are influenced by the excess of the late outrage to take part with an administration to which they have been unfriendly and unjust, since the matter has taken so criminal and offensive a turn.  The republicans, of every description, shew strong feeling and at least a union in their decided support of the government, however distant they may have been from each other.  Kindness and partiality to the British has been common to almost all the federal party, but the present state of things has made converts of most of the worthy, and excited the discretion of the unworthy.  Their leaders however are not to be trusted whatever appearances they may from prudence assume.  The course of public Justice in the case of Burr and his associates has made a deep impression on the federal party.  Men, who assume the most sway among them held forth in my hearing on Saturday evening (June 27th.) on the impossibility of indicting even Burr himself for treason or considerable misdemeanor.  As the main springs, at least, of the federal party were English in their feelings, monarchical and disposed to support Burr as far as they could venture, the seven accused persons have certainly confounded them.
It will in my opinion, Sir,  be of great importance that every thing which can put Great Britain fairly in the wrong should be made formally or informally to appear.  Such things, even if this matter goes by, will serve to decrease the British and monarchic party.
There is to be a town meeting here to morrow.  It will include the counties of Philadelphia & Delaware, which occupy the front on our river from the line of the Delware state to the Red lion Tavern on the NewYork Road, a distance of about 32 miles with 180,000 inhabitants.  They are as you see deeply interested in our trade, and very much so in our manufactures.  But I am apprehensive that the extension to so unusual a length for a popular meeting, is connected with objects not properly relative to the British agressions, and I wish the influence of these extraneous matters may not bring on struggles that will not honor us or render us so respectable as we might appear.  I write freely because I wish our respected friends in the responsible national stations to understand the whole ground.  Nothing else would induce me to the liberty of troubling you with so particular a letter.  I have the honor to be, dear Sir, yr. respectful h Servant

Tench Coxe

